Citation Nr: 0723618	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  95-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for hallux valgus of the right foot, prior to September 23, 
2002.  

2.  Entitlement to a rating higher than 30 percent for hallux 
valgus of the right foot, beginning September 23, 2002.  

3.  Entitlement to an initial rating higher than 30 percent 
for hallux valgus of the left foot, prior to September 23, 
2002.  

4.  Entitlement to a rating higher than 30 percent for hallux 
valgus of the left foot, beginning September 23, 2002.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his brother


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
December 1976.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The veteran testified before the Board at a personal hearing 
in Washington, DC, in June 1997.  

The Board has remanded this case several times for 
evidentiary and procedural development, most recently in 
February 2005.  All requested development has been completed 
and the case is now ready for final appellate consideration.  




FINDINGS OF FACT

1.  The greater weight of the evidence shows that, prior to 
September 23, 2002, the veteran's hallux valgus of the right 
foot was manifest by no more than severe overall impairment.  

2.  Affording him the benefit of the doubt, the evidence 
shows that, beginning September 23, 2002, the veteran's 
hallux valgus of the right foot was manifest by effective 
loss of use of the foot.  

3.  The greater weight of the evidence shows that, prior to 
September 23, 2002, the veteran's hallux valgus of the left 
foot was manifest by no more than severe overall impairment.  

4.  Affording him the benefit of the doubt, the evidence 
shows that, beginning September 23, 2002, the veteran's 
hallux valgus of the left foot was manifest by effective loss 
of use of the foot.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 30 percent for hallux valgus of the right foot, prior to 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Code 5284 (2006).  

2.  The criteria are met for a higher 40 percent rating for 
hallux valgus of the right foot, beginning September 23, 
2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, and 
4.71a, Code 5284 (2006).  



3.  The criteria are not met for an initial rating greater 
than 30 percent for hallux valgus of the left foot, prior to 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Code 5284 (2006).  

4.  The criteria are met for a higher 40 percent rating for 
hallux valgus of the left foot, beginning September 23, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 
5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants in developing their 
claims.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  



In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of February 2001 and February 2005 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA and private treatment records through September 1999 
have been obtained and, as mentioned, he had a hearing and 
was provided five VA compensation examinations - including 
to assess the severity of his hallux valgus, the 
determinative issue.  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board finds that 
the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claim in April 1995 - and again on 
several subsequent occasions before sending the veteran a 
VCAA letter in February 2001.  But bear in mind those initial 
adjudications were before the VCAA even existed, and the 
Board remanded this case to the RO in July 2001, partly to 
ensure compliance with the VCAA, and after sending him the 
February 2005 VCAA letter to comply with the Board's remand 
directive, the RO readjudicated his claim in the April 2006 
supplemental statement of the case (SSOC) based on any 
additional evidence that had been received since the initial 
rating decision in question, statement of the case (SOC), and 
prior SSOCs.  Consequently, there already have been actions 
to remedy the error in the timing of the VCAA notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even in situations where the VCAA notice 
was not sent until after the initial adjudication of the 
claim, the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court also issued other precedent decisions.  
In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), the Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, but that, where the grant of service connection and 
the assignment of the initial disability rating and 
effective date occurred prior to the enactment of the VCAA, 
the intended purpose of § 5103(a) has been satisfied inasmuch 
as the claim has been more than substantiated - it has been 
proven, thereby eliminating the need for any additional 
notice concerning the downstream disability rating and 
effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial disability rating and 
effective date occurred after the enactment of the VCAA.  
Those five elements are:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, including the downstream elements, and 
if this did not occur there is a question of whether this is 
prejudicial error.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has since held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show the error was harmless.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

Here, the record reflects that the veteran has been provided 
notice of the type of evidence or information needed to 
establish service connection for his foot disabilities (since 
granted) and to warrant higher initial disability ratings for 
them.  Further, the issue of an earlier effective date for 
service connection for these disabilities was previously 
adjudicated and denied by the Board in July 1999.  And in 
this decision, the Board is granting higher ratings - albeit 
partial, and when implementing this allowance the RO will 
have an opportunity to provide any additional necessary 
notice concerning the downstream effective dates assigned.  
Therefore, the veteran is not prejudiced by the Board's 
consideration of his claims for higher disability ratings.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (requiring 
that the Board explain why it is not prejudicial to the 
veteran to consider evidence in the first instance, that is, 
without the RO having initially considered it).  

Analysis

By way of history, the Board notes that this case arose from 
a rating decision in April 1995 that granted service 
connection for hallux valgus of each foot and assigned a 10 
percent rating for each foot disability, retroactive to the 
date of receipt of the veteran's application to reopen his 
service connection claim in March 1994.  

In addition to disagreeing with the ratings that were 
assigned, the veteran also disagreed with the effective date 
that was assigned for service connection for the 
disabilities, including raising the issue of clear and 
unmistakable error (CUE) in the 1978 rating decision that 
initially denied service connection.  In a July 1999 
decision, the Board denied the veteran's CUE and effective 
date claims.  The record does not reflect that he appealed 
those issues of the July 1999 Board decision to the Court.  
Accordingly, the only issues remaining for appellate 
consideration concern the ratings assigned for the veteran's 
foot disabilities.  

Finally, following the Board's last remand in February 2005, 
which requested a comprehensive examination of the veteran's 
feet, a rating decision in October 2005 increased the rating 
for each foot to 30 percent, retroactive to March 1994.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that the current appeal arose from the 
ratings assigned following the initial grant of service 
connection for residuals of the veteran's foot disabilities.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted the distinction between a claim for an increased rating 
for a service-connected disability and an appeal from the 
initial rating assigned for a disability upon service 
connection.  The Board will evaluate the level of impairment 
due to the disability throughout the entire period, 
considering the possibility of staged ratings, as provided by 
the Court in Fenderson.  

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

For unilateral hallux valgus, a 10 percent rating is to be 
assigned either for postoperative residuals after resection 
of metatarsal head or for severe impairment, if equivalent to 
amputation of great toe.  Code 5280.  

For residuals of foot injuries, a 30 percent rating is 
warranted for severe impairment.  A 20 percent rating is 
appropriate for moderately severe residuals.  If the residual 
impairment is moderate, a 10 percent evaluation is for 
assignment.  Code 5284.  

For pronounced pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
a 50 percent rating is applicable if the impairment is 
bilateral and 30 percent if unilateral. If the impairment is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities, a 30 percent evaluation in warranted if 
bilateral or 20 percent if unilateral.  A 10 percent rating 
is appropriate for moderate pes planus, with the weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
whether bilateral or unilateral.  For mild impairment, with 
symptoms relieved by built-up shoe or arch support, a 
0 percent rating is to be assigned.  Code 5276.  

Service connection was initially established for hallux 
valgus of each foot and the RO rated each disability under 
the provisions of Code 5280.  The October 2005 rating 
decision increased the rating for each disability to 30 
percent, applying the criteria of Code 5284 (other foot 
injuries).  As will be set forth below, the medical evidence 
also shows that the veteran has bilateral pes planus.  
Accordingly, the Board will also consider evaluating the 
veteran's foot disabilities on that basis, including the 
possibility of separate compensable ratings under the 
provisions of that diagnostic code, as argued by the 
veteran's representative in June 2007.  

During the course of the veteran's appeal, he has been 
afforded five VA compensation examinations.  In addition, VA 
and private clinic records throughout the period generally 
agree with the reports of the compensation examiners.  
Although the reports of some examiners have been more 
comprehensive and descriptive than others and although the 
reported clinical findings have varied somewhat, the medical 
reports do generally document progression of the veteran's 
foot symptoms and clinical findings from 1994 through the 
most recent VA compensation examination in July 2005.  

The veteran reported to the VA compensation examiner in 
December 1994 that he could not do a lot of walking or 
standing due to pain and that his feet would swell and ache; 
relief required soaking his feet.  The examiner noted severe 
postoperative hallux valgus, with severe pain and burning, 
especially in the left foot, possibly due to pressure from 
the veteran's shoes.  Molded shoes were recommended by the 
examiner.  

A private examiner in July 1995 also noted limitation of 
dorsiflexion and outward and inward rotation of both feet, as 
well as limitation of Achilles activity.  Again, proper 
footwear with orthotics was recommended to restore more 
normal function.  

VA clinic records dated from 1995 through 1998 reflect 
complaints of continued bilateral foot pain.  Examiners noted 
tenderness to palpation over the metatarsal heads and the 
veteran's heels, tight heel cords, and limitation of 
dorsiflexion beyond neutral, and diagnosed bilateral hallux 
valgus, metatarsalgia, and collapsing pes planus.  

On VA compensation examination in October 1998, the examiner 
described the veteran's gait as being within normal limits.  
The veteran was able to dorsiflex his ankles 10-15 degrees 
and plantar flex them to 40-45 degrees.  There was metatarsal 
varus with moderate hallux valgus, with no overlapping of the 
first and second toes.  The first metatarsophalangeal joints 
displayed full range of motion, and pronosupination was also 
noted to be full.  The examiner reported a decrease in the 
longitudinal arches, but the heels were in neutral position.  
The veteran complained on palpation of the first to third web 
spaces and of the forefoot, but there was no significant 
pain, and there was no heel tenderness.  That examiner opined 
that the veteran's foot disability was due to Morton's foot, 
rather than an acquired, service-related disability.  

Another VA compensation examination was conducted in February 
2000.  The veteran reported that he had been followed in the 
VA clinic about every six months.  his symptoms consisted of 
aching in his big toes, pain in both feet, and numbness in 
the first toes bilaterally since his hallux valgus surgery, 
and he indicated that walking up to a block and a half 
produced pain in his feet that caused him to stop and rest.  
The examiner described a 10 degree angulation of the right 
metatarsophalangeal joint and a 15 degree angulation on the 
left.  Dorsiflexion of each ankle was noted to be normal, 
from 0 to 20 degrees, and plantar flexion was also normal, 
from 0 to 45 degrees.  The examiner commented that there was 
no loss of use of the veteran's feet due to the disability, 
with the only functional impairment being limited prolonged 
walking and standing due to pain.  

The veteran was afforded yet another VA compensation 
examination on September 23, 2002.  That examiner noted the 
veteran was wearing prescribed orthopedic footwear with arch 
support that had provided minimal to no relief from his 
symptoms.  The veteran complained that on ambulation, he felt 
his joints were malaligned and "do not follow the direction 
in which he wishes to go."  He also reported experiencing 
edema on ambulation and pain he characterized as throbbing 
and burning.  On examination, muscle strength was described 
as 4/5 for dorsiflexion and plantar flexion and 3/5 for 
inversion and eversion against resistance.  There was 
moderate bunion deformity, left greater than right.  
Decreased range of plantar flexion was noted on the right, 
but not on the left.  The right hallux abutted the right 
second digit, but there was mild underlapping of the left 
hallux and second digit.  The second left metatarsophalangeal 
joint displayed mild contracture, with lateral deviation of 
all digits at the metatarsophalangeal joint, and with 
adduction of the metatarsals.  The examiner also noted a 
collapsing-type pes planus.  The veteran's gait was noted to 
be propulsive, left greater than right without any toe 
crutches of the left hallux.  There was also some guarding on 
direct pressure to the first submetatarsal area.  The 
examiner's assessment was of recalcitrant hallux valgus 
bilaterally, left greater than right; compensated metatarsus 
adductus; and pain in limb.  The examiner recommended repeat 
hallux valgus correction, which he indicated would result in 
a "more rectus foot," would allow increased stability for 
the veteran to ambulate, and would address his pain.  She 
further stated that the veteran might also benefit from other 
foot surgery and new shoe gear.  The examiner commented that 
further conservative care - physical therapy and injections 
- would produce little benefit and that the veteran may not 
be able to return to 100 percent functional capacity due to 
his foot deformity.  

The September 2002 examiner provided an addendum to her 
report in which she confirmed her diagnosis and indicated 
that all of the veteran's foot disabilities were related to 
the service-connected hallux valgus.  In response to the RO's 
request to assess the veteran's overall effective loss of use 
of his feet, the examiner stated that the veteran was unable 
to weight-bear for any period of time, leaving him "unable 
to have a functional quality of life in any substantial 
weight-bear condition."  

Finally, the veteran underwent a VA compensation examination 
in July 2005.  the veteran reported to that examiner that his 
current orthopedic shoes had been "functional" for him, but 
that his feet continued to be painful by midday.  On 
examination, there was a moderate to severe bilateral hallux 
valgus, left greater than right.  Plantar flexion and 
dorsiflexion were both diminished, right more than left, with 
crepitus and pain at the end of range of motion.  The 
examiner noted bilateral collapsing pes planus with mild 
rearfoot eversion.  The veteran's gait was described as 
antalgic and apropulsive; the veteran used a one-point 
walking cane.  It was noted that the veteran was severely 
pronated with compensatory forefoot abduction.  The veteran 
experienced pain with end-range dorsiflexion and plantar 
flexion of the hallux, and had equinus of both ankles.  He 
was unable to dorsiflex his ankles past 90 degrees.  Pedal 
edema was minimal and there were no hyperkeratotic lesions or 
digital clavi noted.  The examiner was unable to detect any 
displacement of the tendo Achilles with manipulation, and no 
muscle spasm was observed.  Finally, the examiner commented 
that the veteran's prognosis was poor and that his symptoms 
would in all likelihood worsen.  

The veteran testified at a personal hearing before the Board 
in June 1997.  His foot disabilities were each then rated 10 
percent.  He stated that he would have to go home early from 
work three or four days a month because of the severity of 
his foot pain to rest them.  The veteran also indicated he 
took pain medication and periodically received shots in his 
feet and hip to relieve the pain.  

As stated above, an October 2005 rating decision increased 
the rating for each of the veteran's foot disabilities to 30 
percent under Code 5284, retroactive to the date of receipt 
of his application to reopen his service connection claim in 
March 1994.  That diagnostic code does not provide specific 
criteria for its ratings, other than for overall impairment, 
on the basis of moderate, moderately severe, or severe 
disability.  Further, the 30 percent ratings that were 
assigned are the maximum ratings (for severe impairment) 
available under that Code, unless there is loss of use of the 
foot, for which a 40 percent rating is assigned.  It is clear 
that, although the veteran's service-connected foot 
disabilities were initially rated under Code 5280 as hallux 
valgus, for which only a 10 percent rating is available, the 
30 percent ratings under Code 5284 considered all of the 
veteran's foot symptoms and clinical findings together, 
including the findings relating to pes planus.  

The Board would point out that VA's regulations prohibit 
pyramiding of ratings - that is, assigning two separate 
ratings based on the same manifestations.  38 C.F.R. § 4.14 
(2006).  Therefore, to assign separate ratings for the 
veteran's feet under the diagnostic code for pes planus, it 
would be necessary to revise the ratings under Code 5284 to 
exclude manifestations due to pes planus.  Unfortunately, no 
examiner has indicated which symptoms are due to the 
veteran's pes planus, which are due to his hallux valgus, and 
which are due to other conditions.  Moreover, although many 
examiners have diagnosed collapsing pes planus, no examiner 
has specifically noted the presence of any of the clinical 
findings required for a compensable rating for that 
disability, other than pain on use - which apparently is due 
to the combination of the various diagnoses - and the fact 
that orthopedic shoes - which have been prescribed for the 
combination of the diagnoses - have provided little relief.  
Thus, the Board finds that separate ratings on the basis of 
pes planus are not warranted, because it is not possible to 
separate the manifestations due to that condition from the 
other diagnosed conditions.  

The same reasoning applies to consideration of separate 
ratings under Codes 5280 and 5284.  Therefore, the Board 
finds that the only appropriate diagnostic code to use in 
evaluating the veteran's foot disability is Code 5284.  The 
Board also notes that the highest potential rating for a foot 
disability is available under Code 5284.  

In this case, however, the RO has already assigned a 30 
percent rating for each of the veteran's feet under Code 
5284.  As stated above, however, a higher rating - 40 
percent - may be assigned only where there is actual loss of 
use of the foot.  

Further, prior to September 23, 2002, the medical evidence 
shows that the veteran's primary complaint was pain in his 
feet that worsened during the day.  Although the noted 
clinical findings did show worsening of the disabilities 
clinically, there was no loss of use of his feet due to the 
disability - the February 2000 VA examiner specifically 
stated so.  His only functional impairment was limited 
prolonged walking and standing due to pain.  While the 
treatment and examination reports do show that, at least 
clinically, the veteran's foot disabilities were getting 
worse, he was still able to walk and maintained useful 
function of his feet.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (Court) held in DeLuca v. Brown, 
8 Vet. App. 202 (1995), that the provisions of the Rating 
Schedule do not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. 
§ 4.14 does not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
during flare-ups, or based on greater functional impairment 
due to the inability to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  However, the medical evidence 
shows that, prior to September 23, 2002, the veteran did not 
experience significantly increased functional impairment on 
use due to his service-connected disabilities.  Because the 
only available higher schedular rating requires actual or 
effective loss of use of the foot and because such loss of 
use was not shown, even considering DeLuca, initial ratings 
greater than 30 percent on that basis, prior to September 23, 
2002,  are not warranted.  

The regulations provide guidance as to what constitutes loss 
of use of an extremity.  Loss of use of a hand or a foot, for 
the purpose of special monthly compensation, will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. 
§ 4.63 (2006).  

Although the September 2002 VA examiner noted that the 
veteran's gait was propulsive, he was unable to weight-bear 
for any period of time, leaving him "unable to have a 
functional quality of life in any substantial weight-bear 
condition," according to the examiner.  Moreover, the VA 
examiner in October 2005 stated that the veteran's gait was 
antalgic and apropulsive, that his prognosis was poor, and 
that his symptoms would in all likelihood worsen.  Clearly, 
the veteran cannot now walk more than a very short distance 
due to pain and the act of propulsion with his feet has also 
now been lost; further, he requires a cane for balance.  

Therefore, affording the veteran the benefit of the doubt, 
38 U.S.C.A. § 5107(b), the Board finds that the medical 
evidence shows that, beginning at the time of the September 
23, 2002, VA compensation examination, he had lost effective 
use of his feet due to his service-connected disabilities, as 
contemplated by 38 C.F.R. § 4.63, and that such loss of use 
has continued.  

Nevertheless, neither the reports of VA compensation 
examinations nor the private or VA clinic records reflect 
such severe impairment as to constitute loss of use of the 
veteran's feet prior to September 23, 2002.  Accordingly, a 
rating greater than 30 percent for each of his foot 
disabilities is not warranted prior to that date.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against such ratings, 
that doctrine is not applicable.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

However, beginning September 23, 2002, the Board concludes 
that a 40 percent rating should be assigned for each of the 
veteran's foot disabilities under Code 5284, based on 
effective loss of use of each foot due to the service-
connected disabilities.  

Parenthetically, the Board notes that Code 5167 also provides 
for assignment of a 40 percent rating for loss of use of the 
foot.  This fact does not provide a basis for separate 40 
percent ratings, but merely confirms that a 40 percent rating 
is appropriate for loss of use of the foot.  

In addition, although the issue is not properly before the 
Board at this time, the Board would point out that Code 5167 
indicates that entitlement to special monthly compensation is 
also established when the criteria for loss of use of a foot 
are met under that diagnostic code.  

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
Board believes that the regular schedular standards applied 
in the current case adequately describe and provide for the 
veteran's disability level.  There is no evidence that the 
veteran has ever been hospitalized for treatment of his 
bilateral foot disability since his separation from service.  
Neither does the record reflect marked interference with 
employment, meaning above and beyond that contemplated by the 
30 percent schedular ratings prior to September 23, 2002, or 
the 40 percent ratings beginning September 23, 2002.  See 
38 C.F.R. § 4.1.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his employer because of it.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  




ORDER

An initial rating higher than 30 percent for hallux valgus of 
the right foot, prior to September 23, 2002, is denied.  

A higher 40 percent rating is granted for the hallux valgus 
of the right foot, beginning September 23, 2002, subject to 
the laws and regulations governing the payment of VA 
compensation.  

An initial rating higher than 30 percent for hallux valgus of 
the left foot, prior to September 23, 2002, is denied.  

A higher 40 percent rating is granted for the hallux valgus 
of the left foot, beginning September 23, 2002, subject to 
the laws and regulations governing the payment of VA 
compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


